      Casebelow
The order  17-00696-SMT
                 is herebyDoc 62 Filed 08/23/19
                           signed.                Entered 08/23/19 10:01:46   Desc Main
                                   Document    Page 1 of 5
Signed: August 22 2019




                                              _____________________________
                                              S. Martin Teel, Jr.
                                              United States Bankruptcy Judge


                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

       In re                              )
                                          )
       LEE WILSON,                        )       Case No. 17-00696
                                          )       (Chapter 13)
                         Debtor.          )       Not for publication in
                                          )       West’s Bankruptcy Reporter.

                         MEMORANDUM DECISION AND ORDER
                   REQUIRING COUNSEL FOR DEBTOR TO DISGORGE
         $400 IN FEES RECEIVED BASED ON FAILURE TO APPEAR AT A HEARING

            The debtor’s counsel, Charles Tucker, Jr., failed to appear

       at the continued hearing of July 26, 2019, on the trustee’s

       motion to dismiss this case.       The court entered an order

       directing Tucker to show cause why sanctions (including a

       disgorgement of fees) ought not be imposed against him for

       failing to appear at the hearing of July 26, 2019.             Tucker

       responded in relevant part:

                 2. Counsel had a conflicting court date on a
            separate case that was also scheduled on July 26, 2019.
                 3. Debtor has failed to make payments to counsel for
            retainer fees per the retainer agreement between Debtor and
            Counsel.
                 4. Counsel communicated to Debtor regarding Debtor’s
            lack of payment to Counsel.
                 5. Counsel further advised Debtor of the July 26, 2019
            and that he would be unable to attend due to scheduling
            conflict and Debtors’ failure to make payments to Counsel.
Case 17-00696-SMT   Doc 62   Filed 08/23/19 Entered 08/23/19 10:01:46   Desc Main
                             Document Page 2 of 5


           6. Counsel told Debtor that Debtor was required to
      attend the July 26, 2019 hearing.

Tucker’s Disclosure of Compensation of Attorney for Debtor filed

with the petition (Dkt. No. 1) disclosed that he had agreed to

provide legal services for the debtor in the case for $3,500 and

that he had been paid that $3,500.          He further disclosed that:

“In return of the above-disclosed fee, I have agreed to render

legal service for all aspects of the bankruptcy case, including,”

among other aspects, “Trustee meetings and any all court dates or

meetings related to the Chp 13 bankruptcy filing.”              Under the

terms of his disclosed fee agreement,1 Tucker was not entitled to

additional compensation if he had appeared at the hearing of July

26, 2019.

      Even if Tucker could have insisted on a receipt of a

retainer for the work that would be entailed in appearing at the

hearing, Tucker was required under Local Bankruptcy Rule 9010-4

to appear at the hearing.        If he was entitled to further

compensation for appearing at the hearing, and a retainer for

potential payment of such compensation was not forthcoming from




      1
        Any change in that agreement ought to have been disclosed
under 11 U.S.C. § 329(a) and Fed. R. Bankr. P. 2016(b) via a
supplemental disclosure statement.

                                       2
Case 17-00696-SMT   Doc 62   Filed 08/23/19 Entered 08/23/19 10:01:46   Desc Main
                             Document Page 3 of 5


the debtor,2 Tucker could have filed a motion to withdraw his

appearance.   He failed to do that.

      The existence of another court hearing is similarly not an

excuse.   The court set the hearing of July 26, 2019, at an

initial hearing of May 17, 2019, at which Tucker was present.                He

did not suggest that he would be unavailable for a hearing 70

days later on July 26, 2019.         Even if Tucker could have shown

cause for permitting him to appear at the hearing in the other

court instead of in this court, he was not entitled on his own to

decide that such cause excused him from appearing at the hearing

in this court.      Only if he sought and was granted a continuance

by this court would he have been excused from appearing at the

hearing in this court because of the hearing in the other court.

      Tucker’s conduct is totally unacceptable.            He failed to

appear as required by the terms of his disclosed fee agreement.

He left the debtor to address the motion to dismiss on his own

without the assistance of counsel, something the debtor

understandably might have felt uncomfortable attempting, and that

may explain the debtor’s failure to appear at the hearing and to

attempt to represent himself.


      2
        Compensation from estate funds is subject to approval of
the court, and in a Chapter 13 case, property of the estate
includes all property of the debtor. 11 U.S.C. § 1306(a). The
debtor’s postpetition payment of additional compensation would
have required an application and approval of the additional
compensation, with the retainer to cover such compensation being
held pending approval of the additional compensation.

                                       3
Case 17-00696-SMT   Doc 62   Filed 08/23/19 Entered 08/23/19 10:01:46   Desc Main
                             Document Page 4 of 5


      Under 11 U.S.C. § 329(b) and Fed. R. Bankr. P. 2017, the

court is authorized to order the return to the debtor of

compensation paid to the extent that it exceeds the reasonable

value of services rendered.        Under LBR 9014-1, the debtor was

entitled to have Tucker appear at the hearing, and to have his

assistance in addressing the motion to dismiss.             Nevertheless, it

appears that this case would have been dismissed even if Tucker

had appeared at the hearing with the debtor.            The debtor has made

no effort to have the court set aside the dismissal of the case.

Balancing all of the foregoing, I find that the compensation

Tucker received exceeds the value of the services he rendered by

$400.

      Tucker’s professional misconduct has also imposed an

unwarranted burden on the court in having to address such

misconduct.   As to disciplinary sanctions for Tucker’s

professional misconduct, I leave that question to the processes

under the District Court’s Local Civil Rules concerning

discipline (see District Court LCvR 83.16(d)), although I

recommend that the $400 disgorgement of fees, and the

admonishment implicit in this Memorandum Decision and Order be

treated as an adequate disciplinary sanction.             It is thus

      ORDERED that within 14 days of entry of this order, the

debtor’s counsel shall disgorge $400.00 of the fees he received




                                       4
Case 17-00696-SMT                                                                                    Doc 62    Filed 08/23/19 Entered 08/23/19 10:01:46   Desc Main
                                                                                                               Document Page 5 of 5


to the debtor, and file a notice that he has made such

disgorgement.

                                                                                                                                   [Signed and dated above.]

Copies to: Debtor; recipients of e-notification.




R:\Common\TeelSM\TTD\Orders\Appearance\Order sanctioning Atty failure to appear at hearing_Lee Wilson_v3.wpd
                                                                                                                         5
